DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks AFTER FINAL, filed 12 May 2021. No claim is amended.

This application is a domestic application, filed 23 Mar 2020; claims benefit as a DIV of 15/839384, filed 12 Dec 2017, now abandoned; and claims benefit of provisional application 62/434,560, filed 15 Dec 2016.

Claims 1 and 3-12 are pending in the current application and are allowed herein.

Terminal Disclaimer
The terminal disclaimer filed on 12 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,624,370 and any patent granted on Application No. 15/839347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn

This rejection has been withdrawn. 

Applicant’s Amendment, filed 12 May 2021, with respect that claims 1 and 3-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-23 of copending Application No. 15/839347 in view of Allaway-2015 (Allaway, D., Current Metabolomics, 2015, 3, p80-89, of record) has been fully considered and is persuasive, as the terminal disclaimer is recorded.  The Office Action mailed 21 Apr 2021 at bottom of page numbered 7 includes a typographical error including claim 2 in listing "Amended Claims 1 and 2-11" as provisionally rejected, however claim 2 was canceled.
This rejection has been withdrawn. 

The closest prior art is Jewell et al. (WO 2016/108946 A1, published 7 Jul 2016, filed 29 Apr 2015, of record) in view of Allaway-2015 (Allaway, D., Current Metabolomics, 2015, 3, p80-89, of record), Allaway-2013 (Allaway et al., Metabolomics, 2013, 9, p1096-1108, provided by Applicant in IDS mailed 23 Mar 2020), and Savidge et al. (US 2014/0296134, published 2 Oct 2014, provided by Applicant in IDS mailed 23 Mar 2020) further in view of Rochat et al. (US 8092608, issued 10 Jan 2012, provided .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN S LAU/           Primary Examiner, Art Unit 1623